Citation Nr: 1510701	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for anterior and posterior instability of the right shoulder, postoperative with degenerative arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for surgical scars of the right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
The Board notes that the Veteran was scheduled for VA examinations of his shoulder and scar disabilities in January 2014.  Because the Veteran did not appear for those examinations, the RO issued a Supplemental Statement of the Case in April 2014 that continued the current evaluations for the disabilities.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In October 2014 at his Board hearing, the Veteran's representative submitted private medical treatment records accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims.

The Veteran is seeking entitlement to an evaluation in excess of 20 percent for his right shoulder disability and 10 percent for surgical scars of the right shoulder.  The Veteran's last VA examinations for these disabilities were in October 2012.

At this October 2014 Board hearing, the Veteran testified that, since his last VA examination, his range of motion in his right shoulder has decreased and the grip strength in his right hand also has decreased.  He has nerve damage with shooting pain from his shoulder down his spine and arm.  He testified that overcompensation for his right arm is causing severe problems in his neck and back.  His pain has increased since his last examination and is constant.  The Veteran testified that he is able to hear muscle tissue moving in his shoulder at times when he is lying down.

The Board notes that, from the time of the Veteran's last VA examination to October 2012, the range of motion in the Veteran's shoulder has decreased from 90 to 70 degrees of flexion and abduction, from 90 to 25-30 degrees of external rotation, and from 90 to 45 degrees of internal rotation.

The Veteran also contends that his scars are worse and warrant an increased rating.

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than two years, the October 2012 VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's right shoulder and scars in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).         

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements and the medical evidence since the October 2012 VA examinations suggest a change in the Veteran's symptomatology, the Board finds that additional evaluations would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for new VA examinations of the Veteran's right shoulder and scars.  The Board notes that, in connection with the Veteran's right shoulder disability, a neurological examination should be conducted, as well as an orthopedic examination. 

In addition, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers who have provided any treatment to him for his right shoulder disability and/or scars since October 6, 2014.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the Veteran's right shoulder disability, including a neurological assessment, and his right shoulder scars.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  
Right Shoulder Disability

All indicated studies, including imaging and range of motion studies in degrees, should be accomplished, and all clinical findings should be reported in detail.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's service-connected right shoulder disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy or neuralgia as a result of his shoulder disability.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve with all shoulder and elbow movements lost or severely affected.

The examiner should provide a complete rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

Surgical Scars of the Right Shoulder

The examiner should describe all symptomatology related to the surgical scars of the Veteran's right shoulder.  The examiner should indicate whether the scars are painful and whether they are unstable.  The examiner should also measure the area of the scars and determine whether the scars are deep or superficial.

The examiner should provide a complete rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




